While UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Craig, ) clerk  l 8 ZUlU
) urr§ ro`rrnglf)i'rslrcri B"""'~nrcy
Plaintiff, ) columbia
)
v. ) Civil Acti0n No.
> 10 ¢)524
Pope John Paul II et al., )
)
Defendants. )
MEMORANDUM OPINION

Plaintiff Craig (no last name) has filed an application to proceed without prepayment of
fees and a pro se complaint. The application will be granted and the complaint will be dismissed
as frivolous. In an

Craig, who identifies himself as a "Prisoner of the Faith in the Saint Elizabeth Prison
Hospital," brings this suit against Pope "John Paul II in Heaven with God," Pope Benedict XVI,
"the Holy Mother Roman Catholic Church," and many Cardinals and Archbishops and Bishops
of the Roman Catholic Church, seeking $3 trillion, $9 million. The complaint is devoid of a
cause of action or a right of action, but instead implies a number of policies embraced by the
Catholic Church that Craig finds offensive.

As drafted, the complaint presents no case or controversy. A federal court is limited by
the Constitution to considering matters that present a case or controversy. U.S. Const. art. III,

§ 2. Standing is one of the justiciability doctrines that has developed to give meaning to Article
III’s case or controversy requirement. Nat’l Treas. Employees Um`on v. United Slates, 101 F.3d

1423, 1427 (D.C. Cir. 1996). A question of Article III standing is a question of subject matter

jurisdiction. See Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694,
702 (1982) ("Subject matter jurisdiction, then, is an Art. III as well as a statutory requirement[.]")
Article III standing requires, among other things, that a plaintiff have suffered an injury in fact,
which is an invasion of a legally protected interest that is concrete, particularized, and actual or
imminent rather than conjectural or hypothetical. Lujan v. Defenders of Wildlifez, 504 U.S. 5 55,
560-61 (1992). In this case, Craig has not identified any concrete, particularized injury, and
therefore, has not met the requirements for standing. Accordingly, this complaint will be
dismissed for lack of subject matter jurisdiction.

A separate order accompanies this memorandum opinion.

@M%S-

Date;  319 / )’O ( 0 U'nited §tet'tes District Judge